Citation Nr: 0520668	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for thyroid cancer.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran testified before the 
undersigned at a hearing held at the RO in May 2005.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, he has been 
informed what evidence and information he was to provide and 
what evidence VA would obtain, and relevant evidence 
necessary for an equitable disposition of his claim has been 
obtained.  

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's thyroid cancer was 
present until more than a year after service or that it is 
etiologically related to any incident of service including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran reports that during service in Antarctica, he 
lived and worked close to the nuclear power plant (PM-3A) at 
McMurdo Station.  He contends that there was a radiation leak 
from the power plant while he was there and that the leak 
resulted in his exposure to ionizing radiation, which he 
believes caused his thyroid cancer.  

The Veteran's Claims Assistance Act - VA's duty to 
notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004)

In this case, in a letter dated in November 2001, the RO told 
the veteran that to substantiate his claim for service 
connection, there must be evidence of current disability and 
an indication of a relationship to military service.  The RO 
told the veteran that under the VCAA VA would assist him with 
developing relevant evidence in the custody of a Federal 
department or agency and with obtaining private treatment 
records, and lay or other evidence.  The RO further explained 
that the veteran must provide VA enough information about the 
evidence and appropriate release authorizations so that VA 
could request the records.  The RO stated clearly that it was 
still the veteran's responsibility to make sure VA received 
those records.  The RO noted that the veteran had not 
furnished evidence he had said he would provide, which 
included evidence of exposure to a nuclear power plant while 
stationed in Antarctica as well as private treatment records.  
The RO told the veteran that he could help with his claim by 
telling VA about any additional information or evidence that 
he wanted VA to try to get for him.  

In addition, in a letter dated in September 2003, the RO 
requested that the veteran provide or identify recent medical 
reports showing diagnosis and treatment of his claimed 
thyroid cancer.  Also, in a letter dated in January 2004, the 
RO acknowledged receipt of evidence from the veteran and 
requested that he provide additional information pertaining 
to his history of exposure to known carcinogens, his smoking 
history, and his family history of cancer.  In the same 
letter, the RO notified the veteran that if he had no further 
evidence to submit in support of his claim, he should tell 
VA.  

In its supplemental statement of the case dated in April 
2004, the RO notified the veteran of regulations pertaining 
to service connection claims including those based on 
exposure to ionizing radiation, outlined all the evidence 
considered in the adjudication of his claim, and discussed 
the reasons his claim had been denied.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in none if its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claim.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read together they notified the 
veteran that he should submit or identify any additional 
evidence supporting his claim and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claim and possibly leading to such information 
and evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination.  Upon 
review of the record in its entirety, it is the judgment of 
that Board that during the course of the appeal VA has made 
reasonable efforts to develop the claim and that the RO 
considered all evidence of record in its April 2004 
supplemental statement of the case.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the all of 
the specific types of notice outlined in the VCAA prior to 
the initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1003); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and his service personnel records.  
In addition, the RO obtained radiation dose information for 
the veteran, and also complied with all other procedural 
requirements of 38 C.F.R. § 3.311.  The veteran has submitted 
private medical records, documentation and photographs 
regarding his duties at McMurdo Station in Antarctica, and 
information about the installation, operation, and 
dismantling of the nuclear reactor that was located at 
McMurdo Station.  In addition, the veteran testified before 
the undersigned at the hearing held at the RO in May 2005.  

Based on the foregoing, the Board finds that the veteran has 
received adequate notice and that relevant data has been 
obtained for determining the merits of his claim.  The Board 
finds that further assistance to the veteran is required.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

For purposes of 38 C.F.R. § 3.309(d) a "radiation exposed" 
veteran is one who participated in a "radiation-risk" 
activity.  The term radiation-risk activity for purposes of 
38 C.F.R. § 3.309(d) means:  onsite participation in a test 
involving the atmospheric detonation of a nuclear device; 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945, and July 1, 1946; having been a 
prisoner of war in Japan with opportunity for exposure 
comparable to occupation forces in Hiroshima or Nagasaki; 
service for specified periods at specified times at certain 
gaseous diffusion plants; or service before 1974 on Amchitka 
Island if exposed to ionizing radiation during duty related 
to certain underground nuclear tests.  38 C.F.R. 
§ 3.309(d)(3).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  For other exposure claims, requests 
will be made for any available records concerning the 
veteran's exposure to radiation and all such records will be 
referred to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible.  Id.  The provisions of 38 C.F.R. § 3.311 do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Background

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The veteran's service medical records do not show, nor does 
the veteran contend, that thyroid cancer was present in 
service.  Medical records and correspondence from John M. 
Monchik, M.D., show that the veteran underwent a total 
thyroidectomy in February 1984 because of a mass in the right 
lobe of the thyroid, which the veteran first noticed in 
November 1983.  The veteran reported to Dr. Monchik that he 
had no previous history of radiation exposure to the head or 
neck during adolescence.  Pathological studies determined the 
veteran had follicular cancer of the thyroid.  Subsequent to 
surgery the veteran received therapeutic radioactive iodine, 
and he has taken Synthroid since that time.  

The veteran contends that he was exposed to ionizing 
radiation while he lived and worked at McMurdo Station for 
approximately six months during service.  In support of his 
claim, the veteran submitted a series of articles from the 
Antarctic Journal variously dated from 1971 to 1980, and 
excerpt from the U.S. Navy report of Operation Deep Freeze 60 
(1959-60), excerpts from the summary report of the U.S. 
Antarctic Research Program Scientific Support Study dated in 
March 1972, and articles from the October/November 1996 issue 
of Atomic Energy Insights.  

Those articles outline the establishment of the nuclear power 
plant at McMurdo Station noting that the Navy took it over 
from the Atomic Energy Commission in May 1964 and operated it 
until the plant was decommissioned in September 1972.  A 
National Science Foundation study published in May 1972 had 
recommended that the nuclear power plant be replaced with a 
diesel plant because it would be more reliable and would 
require fewer personnel to man it.  The decision to abandon 
the nuclear reactor was made, however, after a scheduled 
routine inspection in September 1972 revealed wet thermal 
insulation around the reactor pressure vessel, presumably due 
to leakage in the shield coolant water piping.  The reactor 
remained down because the conditions were favorable to 
chloride stress corrosion cracking.  Inspection of the 
visible components revealed no cracking, but inspectors 
called for complete dismantling of the reactor before they 
could authorize a restart.  The cost of inspection and the 
costs possibly involved in repairing or replacing any reactor 
components were the major factors in the decision to 
decommission the reactor.  See Antarctic Journal, March 1980.  

One of the articles noted that as to plant removal and clean-
up, the vast majority of the radioactive isotopes associated 
with operating the nuclear power plant were located either in 
the core itself or in the pressure vessel.  The article 
stated that an inventory of the estimated activity levels of 
the various components showed that the pressure vessel 
contained approximately 40,000 curies, while the rest of the 
plant totaled approximately 5 curies.  See Atomic Energy 
Insights, Volume 2, Issue 7, Oct/Nov 1996.  

The Naval Facilities Engineering Command's interpretation of 
the Antarctic Treaty led them to plan for the complete 
removal of the plant, including the buildings and any soil 
that might be contaminated.  The permissible soil 
contamination limit selected was 10 picocuries per gram Cs-
137, which is at the lower end of the detectable range and is 
not measurably different from the concentration of cesium 
found all over the world as a result of atmospheric weapons 
testing.  Of the more than 14,000 metric tons of soil that 
was bulk packed on ships, less than 200 tons was considered 
radioactive for transportation purposes, which was a limit of 
2000 picocuries per gram Cs-137 or equivalent.  Id.  

At his hearing in May 2005, the veteran testified that he was 
stationed at McMurdo Station for six months and left there in 
March 1971.  He testified that when he first arrived he was 
given a tour of the nuclear power plant so that he could see 
the reactor.  He said his duties were as a construction 
electrician construction man and he worked outdoors 
installing poles, lines, wires and cables from the nuclear 
power plant.  He testified that he was never given a 
dosimetry badge but that in many cases his work required him 
to be with 100 feet of the nuclear power plant and that he 
was sometimes closer.  

At the hearing, the veteran testified that it was only years 
after he was diagnosed as having thyroid cancer that he 
learned that the nuclear power plant at McMurdo Station had 
been dismantled, and he recounted some of the information he 
had learned from the articles he had previously submitted to 
the RO.  He talked about the decision to shut down the 
nuclear power plant because of a crack in the pressure vessel 
and wet insulation around the vessel discovered a year after 
he had been there.  He further testified about the articles' 
discussions of dismantling the power plant and removal of 
contaminated rock and soil.  He also testified about 
photographs he had submitted showing McMurdo Station as it 
was while he was there and emphasized the proximity of the 
nuclear power plan to the living and working areas.  He 
testified that other than an X-ray of his arm as a child, to 
the best of his knowledge, he had had no exposure to 
radiation except while he was at McMurdo Station in service.  

In its development of the veteran's claim, the RO determined 
that neither his service personnel records nor his service 
medical records contain a DD Form 1141, Record of Exposure to 
Ionizing radiation.  In January 2004, the RO requested that 
the Navy Environmental Health Center Naval Dosimetry Center 
furnish a DD Form 1141 for the veteran or an equivalent 
record of his radiation exposure.  Based of the veteran's 
service records the RO stated that the veteran was assigned 
to Construction Battalion Unit 201, that his pertinent 
assignment date was from October 1970 to March 1971 and that 
his duty description was construction electrician with the 
U.S. Navy Seabees.  The RO included the veteran's statement 
of the circumstances of his exposure to ionizing radiation.  

The Navy Dosimetry Center replied in February 2004 and stated 
that its radiation exposure registry revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
veteran.  In its letter, the Navy Dosimetry Center said that 
for calendar year 1970, 37 personnel (including 11 
construction electricians) were individually monitored for 
occupational exposure to ionizing radiation while assigned to 
operate and maintain the PM3A reactor plant at McMurdo 
Station in Antarctica.  The veteran's name was not in that 
group.  

The Navy Dosimetry Center went on to state that the 
prevailing regulation at the time required personnel to be 
individually monitored if a potential existed for external 
exposures in excess of 300 mrem in any calendar quarter.  The 
letter stated that based on the absence of any monitoring 
data for the veteran and the existence of individual 
monitoring results for other personnel during this period, it 
was reasonable to conclude that this veteran's exposure was 
indistinguishable from that which he received from naturally 
occurring radioactivity.  The letter went on to state that 
for purposes of claims adjudication it was not unreasonable 
to conclude that the veteran may have received up to 300 mrem 
for each calendar quarter he was assigned to McMurdo Station.  

The RO submitted evidence concerning the veteran's claim to 
the director of the VA Compensation and Pension Service 
(Under Secretary for Benefits) who forwarded it to the VA 
Chief Public Health and Environmental Hazards Officer (Under 
Secretary for Health) for a radiation review.  In her 
radiation review for the veteran, the Chief Public Health and 
Environmental Hazards Officer stated that based on the letter 
from the Naval Dosimetry Center and information that the 
veteran was stationed at McMurdo Station for approximately 
two calendar quarters, it was estimated that the veteran was 
exposed to a dose of 0.6 rem of ionizing radiation during 
service.  

With reference to the Committee on Interagency Radiation 
Research and Policy Coordination Science Pane Report Number 
6, 1988, page 6, the Chief Public Health and Environmental 
Hazards Officer went on to state that it was calculated that 
exposure to 3.3 rads or less at age 20 provides a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's thyroid cancer is 
related to exposure to ionizing radiation.  Citing Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, pages 130-39, she further stated that a number 
of studies had shown increased risk for thyroid cancer and 
nodules after radiation, especially in children, but that in 
adults many studies, especially of occupational exposure, had 
not shown statistically significant increased risk.  

In addition, in her April 2004 radiation review, the VA Chief 
Public Health and Environmental Hazards Officer stated that 
for comparison purposes she used the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health to estimate the likelihood 
that the veteran's exposure to ionizing radiation was 
responsible for his thyroid cancer.  She reported that the 
computer software calculated a 99th percentile value for the 
probability of causation of 5.11 percent.  

The Chief Public Health and Environmental Hazards Officer 
stated that in light of the calculations outlined in her 
letter, it was her opinion that it is unlikely that the 
veteran's thyroid cancer can be attributed to exposure to 
ionizing radiation in service.  

In an April 2004 letter with the heading Radiation Review 
under 38 C.F.R. § 3.311, the Director, Compensation and 
Pension Service (Under Secretary for Benefits) considered the 
medical opinion from the Under Secretary for Hearth.  The 
Under Secretary for Benefits stated that as a result of the 
medical opinion from the Under Secretary for Health and 
following review of the evidence in its entirety, it was his 
opinion that there was no reasonable possibility that the 
veteran developed thyroid cancer as a result of his exposure 
to radiation in service.  

Analysis

The veteran does not contend, nor does the available evidence 
indicate, that his thyroid cancer was present in service or 
within a year after his separation from service, which took 
place in 1971.  As noted earlier, he was diagnosed as having 
follicular thyroid cancer after a thyroidectomy in February 
1984.  

As there is no evidence of the presence of thyroid cancer in 
service or that it was present to a compensable degree within 
one year after service, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application.  

As outlined earlier, thyroid cancer is among the diseases set 
forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure.  A grant of service connection under 
38 C.F.R. § 3.309(d) requires that in addition to having a 
listed disease, there must be evidence that the veteran 
participated in a radiation-risk activity.  There is, 
however, no indication in the record, nor does the veteran 
contend, that he participated in a radiation-risk activity in 
service.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the veteran's claim that his thyroid cancer 
is due to in-service radiation exposure.  

The Board will now turn to the matter of whether the 
veteran's thyroid cancer is related to his exposure to 
ionizing radiation in service.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is a 
against finding a causal relationship between the veteran's 
thyroid cancer and the ionizing radiation to which he was 
exposed during service.  While the veteran has provided 
general information about the nuclear power plant at McMurdo 
station, including the fact that it was shut down after 
discovery of wet thermal insulation around the reactor 
pressure vessel in 1972 and that in subsequent years the 
entire plant along with large quantities of radioactive soil 
and rock were removed from the site.  Although the provisions 
of 38 C.F.R. § 3.311 allow for consideration of radiation 
dose estimates provided by the veteran from a credible 
source, the veteran has not submitted or identified a record 
or estimate of the amount of radiation to which he was 
exposed in service.  

The only dose information for the veteran known to the Board 
is that provided by the Navy Dosimetry Center in 2004, and 
the opinions of the Chief Public Health and Environmental 
Hazards Officer and the Compensation and Pension Service 
Director are clearly against finding a causal relationship 
between the veteran's radiation exposure and his thyroid 
cancer.  The medical opinion of the Chief Public Health and 
Environmental Hazards Officer considered the radiation dose 
information from Navy Dosimetry Center in arriving at her 
dose estimate and provided citations to scientific and 
medical sources on which she relied in formulating her 
opinion, and the Compensation and Pension Service Director 
considered not only that medical opinion but also the 
evidence in its entirety.  The Board finds these opinions to 
be persuasive because they are based on the radiation dose 
estimate reported for the veteran and explain the reasons for 
their conclusions.  

The Board is left with the veteran's opinion that his thyroid 
cancer is attributable to his exposure to radiation in 
service.  It is now well established that a layperson such as 
the veteran is not competent to opine on medical matters 
concerning medical causation, and the veteran's opinion as to 
the relationship of his radiation exposure in service to his 
thyroid cancer is therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's 
claims.  

With respect to the application of Combee, review of the 
records shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the veteran has not presented nor does the record 
reveal any other potential theory for a grant of service 
connection for his thyroid cancer.  As was discussed earlier, 
the Board has found the preponderance of the evidence to be 
against the veteran's proposition that his thyroid cancer is 
etiologically related to radiation exposure sustained during 
service.  The veteran has presented no other relevant 
evidence than that discussed above, and the evidence that has 
been obtained under VA's duty to assist is, as discussed 
above, against the claim.  

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's thyroid cancer was present until more than a year 
after service or that it is etiologically related to any 
incident of service including exposure to ionizing radiation.  
The Board therefore concludes that thyroid cancer was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  Accordingly, the benefit 
sought on appeal is denied.  


ORDER

Service connection for thyroid cancer is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


